In a paternity proceeding, the appeals are from (1) an order of filiation of the Family Court, Suffolk County (Snellenburg, J.), dated August 6, 1980, which, after a hearing, adjudged appellant to be the father of the petitioner’s child, and (2) an order of filiation and support of the same court, entered November 14, 1980, as amended December 24, 1980, which, inter alia, directed the appellant to pay $50 per month to the “Suffolk County CSEB/Support Collection Unit”, as trustee, for the support of the child. Appeal from the order dated August 6, 1980 dismissed, without costs or disbursements. This is a nonfinal order and is reviewed on the appeal from the amended order of filiation and support. Order entered November 14,1980, as amended December 24,1980, affirmed, without costs or disbursements. This case presented questions of credibility which were properly determined by the trial court (see Gloria R. v George P.L., 57 AD2d 892). Rabin, J. P., Gulotta, O’Connor and Bracken, JJ., concur.